Title: Joseph C. Cabell to Thomas Jefferson, 4 August 1816
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Edgewood. 4th Augt 1816.
          
          I beg you to accept my sincere thanks for your favor of the 13th inst, and for the communication of the accompanying letter on the propriety of calling a convention to amend the constitution of Virginia. The information you give me on the subject of Hedges is very acceptable; it will exempt me from the mortification of failures in experiments that extend thro so large a portion of human
			 life. I have about a half bushel of Holly seed now lying in my garden undergoing the process of preparation for the seed bed—but since the receipt of your letter I have determined to throw them
			 aside, or to make but very small use of them. I shall direct my future attempts in this line towards the thorn, & to the  variety you recommend, unless I should be able to procure that of which mr Jefferson Randolph Speaks so highly, for which purpose I have sent him the enclosed letter of enquiry. I presume he alludes to a Thorn in the old fields about Hendrick’s Tavern, the strength & density of which have frequently been mentioned to me by gentlemen who  had been travelling that way. It is not certain, altho’ it is probable that maine’s Recipe will succeed with all the different thorns.
          I have written to mr meriwether on the subject of surveying this county. The law authorizing a chart of the State passed hastily thro’ both Houses of Assembly, at the close of the session, and is defective. I regret that the county Courts have any thing to do with the business: for tho’ some may make judicious contracts, I am confident many of
			 them will employ incompetent agents, and the map will be a half formed party colored affair. In my opinion, it would be a commendable course, for if the executive would defer acting on any of the contracts till the meeting of the Assembly, when we might amend the Law, by appointing a Surveyor General, who with the aid of deputies chosen by himself under proper checks, would make a map of which the State might justly be
			 proud. If, as is to be apprehended, this well intended scheme, should be spoilt in the execution, the people, already dissatisfied with so large an appropriation for such an object, may in a fit
			 of
			 disgust, insist on the repeal of the Law for internal improvement. The difficulties which must, by this time, have been encountered in every county of the state, in the attempt to procure
			 suitable
			 agents, will have probably prepared the public mind for such an exercise of power on the part of the executive. I have written nothing on this subject, as any suggestions of mine would be entitled to but
			 little attention on the part of the Executive: but I wish some gentleman  possessing the confidence of the Executive would take the subject in hand.
          I am extremely obliged to you for the perusal of your letter on the state constitution. many of the views are new; some in conflict with my previously-formed opinions: and all in the highest degree interesting. I wish this letter could have fallen into my hands some years ago. Wishing to give to its various topics the fullest consideration, I have taken the liberty to retain a copy, & unless you should forbid it, I will take the further liberty I will of shewing it to a few of my friends, who will not disregard the injunctions contained in a certain part of the Letter.
          For eight years I have been contending with factions in the county of Nelson & this Senatorial District. During all that time, I have seen the people as often made the dupes of unprincipled intriguers, that I acknowledge I have gradually glided into the  ranks of the friends of the freehold Law. In the same series of years I have served in the Assembly: where I have been disgusted by often witnessing what I deemed to be the most unjustifiable efforts in the western Delegation to throw the pecuniary burthens of the commonwealth upon the
			 eastern people. In the hottest of the war, when the British army were laying waste all the shores of the Chesapeake, this temper often displayed itself. They demand a convention, & drop the project so soon as a reassessment of Lands is coupled with it. Last winter, Doddridge & others, finding we would not charter their 15 banks, said to us—We have been heretof (meaning the federalists of the west) have heretofore been enemies to a Convention; but now we will let you see we will have one. Accordingly the Staunton Convention originated among Bank Stockholders, & officers, about Winchester. Viewing it in the light of a Hartford Convention, I declined attending a Small meeting at Nelson Court House in July, when two gentlemen of this county were appointed to go to Staunton in August.—A Series of circumstances like this, has made me heretofore hostile to a Convention. If one is to be held, I hope it will be taken out of the Hands of Speculators, & brought
			 forward under the auspices of the friends of the people. I will reconsider my opinions on these subjects, and sincerely thank you for your letter.
          I enclose for the perusal of yourself & Col: Randolph two interesting papers relative to the two Banks in Virginia, which were communicated to the last Assembly: I will thank you for the return of them by the 1st Octr—
          Doct Smith has adopted the Review of montesquieu as the text book in on the Principles of govt for the Students of Wm & mary. He will adopt either Say or Tracy on political economy, as the one or the other may appear best, when the latter comes out. We hear nothing of it. Owing to the weak state of my health, I shall be tardy about the translation
			 of Say, you recommend me to undertake. Perhaps I shall not be competent—but I will make the attempt, as soon as my health will permit.
          
            I am dr sir, most respectfully & truly yours
            Joseph C. Cabell
          
         